Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 11/18/2021, with respect to the rejection(s) of claim(s) under 35 USC 112 and 35 USC 102(a) and 103 as anticipated by Gourley and Grosswesser have been fully considered but are not persuasive in light of the amendments.  
Although during the interview on 09/29/2021 it as agreed that further defining the particle detection region would differentiate from the prior art, further consideration led to recognizing that the optical system fails to actually be limited by the particle detection region.  The claim simply includes a first optical element that focuses on a particle detection region however that particle detection region is not physically limiting on the system. 
Additionally, with respect to the applicant’s arguments beginning on page 12 regarding the differential signals and pattern matching.  The applicant argues that Gourley fails to disclose differential signals at all, to which the examiner agrees.  Grosswasser discloses the differential signals.  However, the examiner disagrees that Gourley fails to disclose pattern matching.  The probability distributions of Gourley would be considered pattern matching by the broadest reasonable interpretation of pattern matching.  
For this reason, the rejection remains more or less as previously presented. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 58, 59, 60, 61, 63, 64, 65, 66, 68, 69, 73, and 79 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grosswasser U.S. Patent #8,605,282.
With respect to claim 58, Grosswasser discloses an apparatus for high precision spectrocopy comprising:
An optical source for generating an illuminating beam in a propagation direction (Figure 2A, 2B, laser 32)
A first optical element that receives said illuminating beam from said optical source and directs said illuminating beam on one or more particles in a particle detection region at a focal region of the first optical element (Figure 2A, phase retarding element 21)
A beam splitter for transmitting at least a portion of the illuminating beam in the propagating direction (Figure 2A, beam splitter 22)
A reflective surface configured to reflect at least a portion of the illuminating beam after interacting with said one or more particles in said particle detection region, thereby generating a reflected beam in a reflected direction, wherein said beam splitter directs at least a portion of the reflected 
The at least two forward looking detectors each configured to detect light that is 1) transmitted, scattered, or both forward of one or more particles along the propagating direction upon a first interaction of the one or more particles with the illuminating beam and 2) upon a second interaction of the one or more particles with the reflection beam (Figure 2A, forward looking detectors 29)
Wherein each of the at least two forward looking detectors is comprises of two segmented array detectors, and wherein the optical system by way of at least the first optical element, the beam splitter, and the reflective surface operates in the dual path mode which enhances particle detection via super position of two interactions of the one or more particles with the propagating beam and reflected beam (Col.12, l 49-58, Col.16, l 62-65, Figure 5B with cell 511’ and array 513)
However, Grosswasser fails to disclose an optical element that focuses light onto the sample.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a focusing element since it is well known in the art to focus light onto samples in order to more efficiently use the whole power of the light as well as predict how much light enters the sample.  Focusing elements are well known and would not be novel in this set up. 
Additionally, it should be noted the limitation “wherein the particle detection region comprises one or more particles in a fluid flow or on a supporting surface” fails to limit the system.  The system comprises “a first optical element…focuses said illuminating beam on one or more particles in a particle detection region” however the particle detection region is not physically limiting on the first optical element or the optical system.  The limitation “wherein the particle detection region comprises one or more particles in a fluid flow or on a supporting surface” fails to limit the structure of the system.  The particle detection region is a location that the first optical element focuses on, but is not part of the claimed system and cannot differentiate over the prior art. 

With respect to claim 59, 60, 61, 63, 69, 79, Grosswasser discloses all of the limitations as applied to claim 58 above. In addition, Grosswasser discloses:
Said illuminating beam comprises a Gaussian beam (laser beams are inherently Gaussian)
Said optical source comprises a laser and a phase element for generating said illuminating beam comprising a structured non-Gaussian beam (Col.13, l 5-8, wherein the phase retarding element 21, laser 31)
Said particle detection region comprises a cuvette for transporting said one or more particles through the focal region of the first optical element (Figure 2A, sample cell 24 = cuvette)
Reflective surface comprises a mirror (Figure 2A, mirror 27)
An analyzer for receiving signals from at least two forward looking detectors and for generating differential signals characteristic of said one or more particles (Col.11, l 49-56, Col.13, l 9-16)
The beam splitter is a polarizing beam splitter and wherein the optical system further comprises a quarter wave plate for altering a polarization state of the illumination beam and said quarter wave plate positioned between the polarizing beam splitter and the particle detection region (Figure 2A, polarizing beam splitter 28, quarter wave plate 21, Col.12, l 5-10)
It should be noted that the particle detection region is not a structural component to the claim and cannot differentiate over prior art. 

With respect to claims 64, 65, 66, 68, and 73, Grosswasser discloses all of the limitations as applied to claim 58 above. However, Grosswasser fails to disclose specifics of the optical system including cylindrical lens, anamorphic beam shaping, a second focusing lens, and overlapping focal zones for the first and second focusing lens.  Additionally, Grosswasser fails to disclose comparing the signal to a pregenerated library of known signals. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use beam shaping and focusing tools in the device of Grosswasser.  Cylindrical lens, Anamorphic beam shaping, focusing lens, and overlapping focal zones are all known in the art and used for particle measurements.  The examiner takes Official Notice of the lack of novelty of these elements as useful tools for controlling light beams and being able to draw reliable, strong signal from a point of interest. 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the analyzer to use a pre-generated library of known signals for the analysis of Grosswesser since libraries of data are well known in the art to shortcut measurements, providing a quick assessment of measurements already done, saving time and resources.

Claim(s) 62, 70, 71, 72, and 74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grosswasser U.S. Patent #8,605,282 in view of Gourley U.S. Patent #9,063,117.
With respect to claims 62, 70, 71, 72, and 74, Grosswasser discloses all of the limitations as applied to claim 58 above.  However, Grosswasser fails to disclose the particle holder is reflective and various types of data analysis details. 
Gourley discloses a micro-optical cavity analysis comprising:
Said particle detection region comprises said reflective surface supporting one or more particles (Figure 4, bottom mirror 34 supports particle flow)
Said analyzer analyzes said differential signals in a time domain (Col.15, l 4-20)
Said analyzer counts said one or more particles based on said differential signals (Col.27, l 41-47)
Said analyzer comprises a pattern matching unit to perform pattern matching with differential signals (Col.12, l 20-31, wherein probability distributions are pattern matching)
Each differential signal is converted to a frequency domain using a Fourier transformation (Col.20, l 25-30, Col.19, l 22-31)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the reflective particle holder of Gourley since this compacts the apparatus even more, a desirable trait for both Grosswasser and Gourley.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the processing techniques of Gourley since these are well known data analysis techniques in spectroscopy. Using time domain, frequency domain, and pattern matching are well known in the art would be available for quick assessment of large amounts of data. 

Allowable Subject Matter
Claims 75, 76, 77, and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877